Citation Nr: 0031030	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  93-19 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disorder (depression).

Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the left fourth metacarpal bone.

Entitlement to an increased (compensable) evaluation for 
residuals of surgery of the left varicocele with left-ilio 
inguinal nerve ligation.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the San Juan, Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  An RO 
hearing was held in April 1992.  A transcript of this hearing 
is of record, and has been considered by the Board.

The Board observes that this case was last before it in 
August 1995, at which time it was remanded to the RO for 
evidentiary development.


REMAND

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

This case, as noted above, was last before the Board in 
August 1995, at which time it was remanded to the RO for 
further evidentiary development.  The evidentiary development 
then ordered by the Board consisted of securing the 
appellant's outstanding VA treatment/evaluation records; 
scheduling him for detailed and comprehensive VA orthopedic 
and neurological examination of his fourth left finger and 
his left groin; and scheduling him for detailed and 
comprehensive VA psychiatric examination, as well as 
psychological evaluation. 

The RO, on remand, did not schedule the appellant for both VA 
orthopedic and neurological examination.  Rather, there was 
an orthopedic examination with a "discussion" of the case 
with another physician.  That is not in compliance with the 
Board's dictates.

The Board too notes that the appellant's representative, in 
an August 2000 informal hearing presentation, highlighted the 
fact that the appellant was not given a VA neurological 
examination while his case was on remand to the RO.  
Moreover, while hypesthesia to pinprick was noted on 
evaluation of the left groin area, it is unclear whether 
there are any other neurological or functional deficits 
attributable to the post surgical varicocele.

The Board cannot address the appellant's current fourth left 
finger and left groin claims until the development previously 
requested has been completed by the RO to the full extent 
possible.  See Stegall v. West, 12 Vet. App. 268 (1998).

Regarding the appellant's psychiatric disorder claim, in a 
June 1997 VA psychological examination, the appellant linked 
his depression to his physical ailments and pain, thereby 
suggesting a claim of service connection for the psychiatric 
disorder secondary to service-connected physical 
disabilities.  On a March 1993 VA psychiatric examination 
tendon decompression, inguinal neuralgia and chronic pain 
were noted on Axis III and Axis IV, also suggesting the 
possibility of a relationship between his psychiatric 
disorder and his service-connected physical disabilities.  
The Boards finds that the issue of secondary service 
connection for a psychiatric disorder has been raised and 
believes that another VA examination is needed in order to 
squarely address this point.  VA has a duty to assist him in 
developing facts pertinent to the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096__(2000) (to be codified at 38 U.S.C. § 5103A).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096__(2000) (to be codified at 38 U.S.C. 
§ 5103A) and 38 C.F.R. § 3.103(a) (2000), the Board is 
deferring adjudication of his current appeals pending a 
remand of the case to the RO for further development as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has (again) 
remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Copies of the appellant's complete VA 
medical records for the period from May 
1997 to the present time must be obtained 
and associated with his claims file.

3.  The appellant should be asked to 
identify any recent relevant treatment.  
Any such medical records should be 
procured and associated with his claims 
file.

4.  After the above development has been 
undertaken, the RO should schedule the 
appellant for comprehensive VA orthopedic 
examination and comprehensive VA 
neurological examination in order to 
determine the nature and extent of 
severity of his service-connected fourth 
left finger disorder and left groin 
disability.  The appellant's claims file 
and a copy of this remand must be made 
available to, and thoroughly reviewed by, 
the VA orthopedic examiner and VA 
neurological examiner prior to, and 
pursuant to, conduction and completion of 
such examinations; and the examination 
reports should be annotated in this 
regard.  Subjective complaints and 
objective findings should be legibly 
recorded in detail.  All indicated tests 
and studies should be performed.  Both 
examiners should be requested to present 
all opinions and findings in a clear, 
comprehensive, and legible manner.  With 
regard to the left fourth metacarpal 
fracture residuals, the examiners are 
requested to specify, if possible, those 
symptoms and objective findings specific 
to the metacarpal fracture residuals as 
opposed to those attributable to his de 
Quervain's disease.

5.  The RO should schedule the appellant 
for comprehensive VA psychiatric 
examination and comprehensive VA 
psychological evaluation in order to 
determine the nature and extent of 
severity of his psychiatric disorder(s), 
if any.  The appellant's claims file and 
a copy of this remand must be made 
available to, and thoroughly reviewed by, 
the VA psychiatrist and psychologist 
prior to, and pursuant to, conduction and 
completion of their examinations; and the 
examination reports should be annotated 
in this regard.  

The VA examiners must discuss and comment 
upon the various pertinent opinions of 
file, and should reconcile the various 
diagnoses.  

The VA examiners must offer an opinion as 
to the correct diagnosis(es) of any 
psychiatric disorder(s) from which the 
appellant currently suffers and the time 
of onset of any chronic acquired 
psychiatric disease(s) found to exist.  

Additionally, the examiners must offer an 
opinion as to whether or not any current 
psychiatric disorder(s) and/or substance 
abuse may in fact be causally related to 
his service-connected disabilities.

Further, it is asked that the examiners 
opine as to whether there may exist a 
relationship between any acquired 
psychiatric disorder(s) and the 
appellant's alcohol abuse.

Finally, the examiners must express an 
opinion as to the following: if there is 
not a relationship between the 
appellant's service-connected 
disabilities and a neuropsychiatric 
disorder and/or alcohol abuse, have his 
service-connected disabilities aggravated 
any neuropsychiatric disorder or alcohol 
abuse diagnosed, and, if so, to what 
degree?

All opinions expressed by these VA 
specialists must be accompanied by a 
complete rationale.  If the examiners 
cannot provide opinions or answers as 
requested without resort to speculation, 
they should so state.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in full.  In particular, the RO 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to, and in full 
compliance with, the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
appropriately readjudicate the above 
issues based upon a review of all of the 
relevant evidence of file.

In readjudicating the appellant's 
neuropsychiatric and alcohol abuse 
claims, the RO must consider whether such 
disorder(s) are causally related to or 
have been aggravated by his service-
connected disabilities.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995).

In readjudicating the left groin and 
fourth left finger claims, the RO should 
assess whether the application of 
38 C.F.R. § 3.321(b)(1) is warranted.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case to him and his representative.  A 
reasonable period of time for a response should be afforded.  

Thereafter, this case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 

outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.



		
	HOLLY E. MOEHLMANN 
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




- 7 -


